Case: 2:18-cv-01060-EAS-EPD Doc #: 49 Filed: 06/05/19 Page: 1 of 3 PAGEID #: 601



                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


DEARREA KING,

                 Plaintiff,                                   CaseNo.2:18-CV-1060

        V.
                                                              Chief Judge Edmund A. Sargus
CITY OF COLUMBUS, OHIO, et al.
                                                              Magistrate Judge Elizabeth P. Deavers
                 Defendants.

        V.


P.R., et al.

        Third-Party Defendants.


     UNOPPOSED MOTION TO SET BRIEFING SCHEDULE FOR THIRD-PARTY
      DEFENDANTS TO FILE SUPPLEMENTAL BRIEFING IN OPPOSITION TO
             DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

        Third-Party Defendant P.R.' respectfully requests that the Court set a briefing schedule to

provide her with the opportunity to respond to the Motion for Protective Order (ECF No. 40) (the

 Motion”) filed by Defendants, the City of Columbus and Bryan Mason (collectively

 Defendants”).       Third-Party Defendants A.B. and Jaronn Collins join P.R. in this motion

(collectively “Third-Party Defendants”).

        Although discovery between Plaintiff Dearrea King and Defendants has been ongoing for

a number of months, counsel for the Third-Party Defendants were just appointed on May 12,

2019, roughly three-weeks ago, after Defendants’ Motion was filed. (ECF No. 42.) The Motion

’ Third-Party Defendants P.R. and A.B. are minors and thus must be identified by initial only pursuant to Fed. R.
Civ. P. 5.2.
Case: 2:18-cv-01060-EAS-EPD Doc #: 49 Filed: 06/05/19 Page: 2 of 3 PAGEID #: 602



generally seeks to protect Officer Bryan Mason’s information and documentation regarding

substance use, behavior, mental health, and physical health, among other things. (See generally

EOF No. 40.)     Such discovery may be relevant to the Third-Party Defendants’ anticipated

discovery requests and ultimate defenses in this case. Thus, the Third-Party Defendants may be

prejudiced if they are not provided an opportunity to be heard on this issue.

       On May 22, 2019, the Court held a status conference, at which time it granted the Third-

Party Defendants’ counsel time to become acquainted with the case and set a follow-up status

conference for June 20, 2019. (ECF No. 44.)

       The Third Party Defendants therefore respectfully request that the Court set a briefing

schedule so that they may have an opportunity to file an opposition to Defendants’ Motion.

Defendants’ counsel has been contacted and does not oppose this Motion.



                                              Respectfully submitted.

                                              /s/ Alvcia N. Broz
                                              AlyciaN. Broz (0070205), Trial Attorney
                                              Angelyne E. Lisinski (0089699)
                                              Sarah Spector Boudouris (0095545)
                                              P. Wilson Reiser (0097725)
                                              Vorys, Sater, Seymour and Pease LLP
                                              52 East Gay Street Columbus, OEl 43215
                                              Phone: (614) 464-5481
                                              Fax: (614)719-4810
                                              Email: anbroz@vorys.com
                                                      aelisinski@vorys .com
                                                       ssboudouris@vorys.com
                                                      pwresier@ vorys. com

                                              Counsel for Third-Party Defendant
                                              P.R.




                                                 -2-
Case: 2:18-cv-01060-EAS-EPD Doc #: 49 Filed: 06/05/19 Page: 3 of 3 PAGEID #: 603



                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on June 5, 2019, a true and accurate copy of the

foregoing was filed with the Court’s electronic filing system. Notice of this filing will be sent by

operation of the Court’s ECF system to counsel for all parties indicated on the electronic filing

receipt.




                                                /s/ Ahcia N. Broz
                                                AlyciaN. Broz (0070205)




                                                   -3-
